DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-13 and 18-22, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rober et al. (WO 2018/057980).
As per claim 1, Rober discloses a system comprising: 
a sensor (Figure 7, item 702);
a virtual reality display (Figure 7, item 726);
a non-transitory computer-readable medium (Figure 7, item 713); and
a processor coupled to the non-transitory computer-readable medium (Figure 7, item 712 or 722), the sensor and the virtual reality display, the processor configured to execute processor-executable instructions stored in the non-transitory computer-readable medium to: 
receive one or more sensor signals from the sensor (Figure 7, item 712 from 702); 

determine a modification to a virtual reality effect based in part on the real-world environment haptic effect ([0057] where the controller may receive various signals generated from internal and external sensors; [0059] where VR controller may generate modified virtual content according to the various inputs and provide the VR content as output to the devices for display; [0060] where the VR controller may generate output signals to provide physical effects synchronized with the virtual content to further enhance a desired passenger’s virtual environments and experience); and 
transmit a display signal to the virtual reality display, the display signal associated with the modification (Figure 7, item 726).  
As per claim 2, Rober demonstrated all the elements as disclosed in claim 1, and further discloses a haptic output device coupled to the processor and wherein the processor is further configured to execute processor-executable instructions stored in the non-transitory computer-readable medium 

As per claim 3, Rober demonstrated all the elements as disclosed in claim 1, and further discloses wherein the sensor comprises at least one of a camera, a laser, a radar, an accelerometer, a gyrometer, a gyroscope, a pressure sensor, a magnetic sensor, a light sensor, or a microphone ([0057] where the sensor could be cameras and IMUs).  
As per claim 4, Rober demonstrated all the elements as disclosed in claim 1, and further discloses a display for virtual reality image (Figure 6, item 692A is a HMD with a VR view; Figure 7, item 726 is a VR display). 

As per claim 8, Rober demonstrated all the elements as disclosed in claim 1, and further discloses the disturbance comprises air turbulence, an engine vibration, an acceleration, a deceleration, or a change direction ([0057] where the motion due to vehicle control includes throttle control, braking, steering, navigation, and active suspension systems).
As per claim 9, Rober et al., hereinafter Rober, discloses a system comprising: 
a sensor (Figure 7, item 702);

a processor coupled to the sensor and the virtual reality display (Figure 7, item 712 and 729), the processor configured to execute processor-executable instructions stored in the non-transitory computer-readable medium to: 
receive one or more sensor signals from the sensor (Figure 7, item 712 from 702);
determine a real-world environment haptic effect based on one or more of the one or more sensor signals ([0057] where the controller may receive various signals generated from internal and external sensors; [0059] where VR controller may generate enhanced virtual content according to the various inputs and provide the VR content as output to the devices for display; [0060] where the VR controller may generate output signals to provide physical effects synchronized with the virtual content); 
determine a generated haptic effect based at least in part on the real-world environment haptic effect that when combined with the real world environmental haptic effect produces a desired haptic effect ([0057] where the controller may receive various signals generated from internal and external sensors; [0060] where the VR controller may generate output signals to provide physical effects synchronized with the virtual content, where the physical effect is based on various sensors output ); and 
transmit a haptic signal associated with the generated haptic effect to a haptic output device ([0062] where the haptic signals may be transmitted to vehicle controls in reaction to environmental effects).  
As per claim 10, Rober discloses a method comprising: 

determine a real-world environment haptic effect uncontrolled by a user based on one or more of the one or more sensor signals ([0057] where the controller may receive various signals generated from internal and external sensors; [0059] where VR controller may generate enhanced virtual content according to the various inputs and provide the VR content as output to the devices for display; [0060] where the VR controller may generate output signals to provide physical effects synchronized with the virtual content), wherein the real-world environment haptic effect corresponds to at least one of a feature on a surface or to a disturbance ([0062] where the user may experience road bumps);
determining a modification to a virtual reality effect based in part on the real-world environment haptic effect ([0057] where the controller may receive various signals generated from internal and external sensors; [0059] where VR controller may generate modified virtual content according to the various inputs and provide the VR content as output to the devices for display; [0060] where the VR controller may generate output signals to provide physical effects synchronized with the virtual content to further enhance a desired passenger’s virtual environments and experience); and 
transmitting a display signal to a virtual reality display, the display signal associated with the modification (Figure 7, item 726).

Claims 11-13 are method claims with limitations similar to claims 2-4, respectively, therefore are similarly rejected as claims 2-4, respectively.

receiving one or more sensor signals (Figure 7, item 712 from 702);
determine a real-world environment haptic effect based on one or more of the one or more sensor signals ([0057] where the controller may receive various signals generated from internal and external sensors; [0059] where VR controller may generate enhanced virtual content according to the various inputs and provide the VR content as output to the devices for display; [0060] where the VR controller may generate output signals to provide physical effects synchronized with the virtual content); 
determining a desired haptic effect to be output to a user ([0057] where the controller may receive various signals generated from internal and external sensors; [0059] where VR controller may generate enhanced virtual content according to the various inputs and provide the VR content as output to the devices for display; [0060] where the VR controller may generate output signals to provide physical effects synchronized with the virtual content to further enhance a desired passenger’s virtual environments and experience); 
determining a generated haptic effect based at least in part on the real-world environmental haptic effect that when combined with the real-world environmental haptic effect produces the desired haptic effect ([0057] where the controller may receive various signals generated from internal and external sensors; [0059] where VR controller may generate enhanced virtual content according to the various inputs and provide the VR content as output to the devices for display; [0060] where the VR controller may generate output signals to provide physical effects synchronized with the 
transmitting a haptic signal associated with the generated haptic effect to a haptic output device ([0062] where the haptic signals may be transmitted to vehicle controls in reaction to environmental effects).  
As per claim 19, Rober demonstrated all the elements as disclosed in claim 18, and further discloses the generated haptic effect is configured to counteract the environmental haptic effect ([0070] where the slow down or sped up the visual cues to accommodate the user preferences and tendencies). 
Claim 20 is a medium claim with limitation similar to claim 1, therefore, is similarly rejected as claim 1.
As per claim 21, Rober demonstrated all the elements as disclosed in claim 9, and further discloses wherein the real-world environment haptic effect corresponds to at least one of a feature on a surface or to a disturbance ([0062] where the user may experience road bumps).
Claim 22 is a method claim with limitation similar to claim 19, therefore is similarly rejected as claim 19.

Claim 24 is a method claim with limitation similar to claim 21, therefore is similarly rejected as claim 21.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. (WO 2018/057980), and further in view of Tian et al. (US 2020/0117898).
As per claim 6, Rober demonstrated all the elements as disclosed in claim 1.
It is noted Rober does not explicitly teach wherein the surface comprises a road surface and the feature comprises one or more of a gravel surface, a fresh asphalt surface, and pothole, or snow. However, this is known in the art as taught by Tian et al., hereinafter Tian. Tian discloses a virtual reality display that is responsive to an environment (Abstract). The device provides haptic feedback corresponding to movement on a gravel path, and virtual display combines the haptic effects from the scene to render a virtual scene ([0046]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Tian into Rober because Rober discloses a method of manipulating a virtual object and Tian further discloses the manipulation of the virtual object could be combined with a real world effect for the purpose of creating a realistic effect.
Claim 15 is a method claim with limitations similar to claim 6, therefore is similarly rejected as claim 6.
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. (WO 2018/057980) in view of Donnelly et al. (US 2018/0040163).
As per claim 17, Rober demonstrated all the elements as disclosed in claim 9.
It is noted Rober does not explicitly teach to modify the generated haptic effect based at least in part on a probabilistic scenario. However, this is known in the art as taught by Donnelly et al., hereinafter Donnelly. Donnelly discloses method providing a 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Donnelly into Rober because Rober discloses a method of manipulating a virtual object and Donnelly further discloses the virtual scene generation could take into account of a probabilistic scenario for the purpose of creating a more realistic effect.
Claim 23 is a method claim with limitations similar to claim 17, therefore is similarly rejected as claim 17.

Response to Arguments
	Applicant’s arguments with respect to claims 1, 9, 10, 18, 19, 20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 18, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        January 13, 2021